—Proceeding pursuant to CPLR article 78 (trans*739ferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule prohibiting assaults. The misbehavior report related that, according to confidential information received by the correction officer who authored the report, it was petitioner who cut another inmate’s face in retaliation for an overdue gambling debt, requiring the inmate to receive 23 stitches. Contrary to petitioner’s assertion, the Hearing Officer was not required to personally interview the confidential informant (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113; Matter of Vega v Goord, 274 AD2d 807). The confidential information relayed that the informant witnessed the attack, identified petitioner as the perpetrator and described the manner in which petitioner cut the inmate. This confidential information was sufficiently detailed and probative for the Hearing Officer to assess the credibility of the informant (see, Matter of Matos v Goord, 267 AD2d 730, 731). The confidential information, together with the misbehavior report and testimony presented at the hearing, provide substantial evidence to support the determination of guilt (see, id.). To the extent that petitioner denied the charge, this created a credibility issue for the Hearing Officer to resolve (see, Matter of West v Goord, 277 AD2d 544).
Cardona, P. J., Mercure, Peters, Spain and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.